Order unanimously affirmed, without costs. Memorandum: Special Term properly restored 74 of the 101 signatures excluded from petitioner’s validating petition by the Board of Elections. The invalidation arose because of the juxtaposition of an address of one subscribing witness, and because the election district of another subscribing witness was incorrectly stated. These defects obviously did not confuse or mislead anyone with respect to the addresses of the subscribing witnesses. (Matter of Molloy v. Lawley, *79232 A D 2d 175, revd. on other grounds 25 N Y 2d 814.) “ In the absence o£ allegations of fraud substantial compliance with the Election Law is sufficient.” (Matter of Rosen v. McNab, 25 N Y 2d 798, 799.) (Appeal from order of Erie Special Term, validating designating petition.) Present—-Goldman, P. J., Del Veechio, Witmer, Gabrielli and Cardamone, JJ. (Order entered Sept. 9, 1971.)